Case 14-46037        Doc 30     Filed 10/05/18     Entered 10/05/18 11:48:01          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-46037
         Letisia C Delgadillo

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/30/2014.

         2) The plan was confirmed on 03/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/19/2018.

         5) The case was completed on 07/06/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $31,050.00.

         10) Amount of unsecured claims discharged without payment: $49,878.04.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-46037        Doc 30      Filed 10/05/18    Entered 10/05/18 11:48:01                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $10,500.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $10,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,900.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $509.05
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,409.05

 Attorney fees paid and disclosed by debtor:                $1,100.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         200.00        200.00           200.00          25.30       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            347.00        347.84           347.84          43.99       0.00
 CREDIT MANAGEMENT               Unsecured      1,034.00       1,034.76         1,034.76        130.87        0.00
 ILLINOIS TOLLWAY                Unsecured     20,000.00     19,731.60        19,731.60       2,495.56        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         205.00        205.70           205.70          26.02       0.00
 GREAT AMERICAN READERS          Unsecured         214.00           NA               NA            0.00       0.00
 HARVARD COLLECTION              Unsecured         319.00           NA               NA            0.00       0.00
 ICE MOUNTAIN SPRING WATER       Unsecured          73.00           NA               NA            0.00       0.00
 MAGNUM INSURANCE                Unsecured         121.00           NA               NA            0.00       0.00
 COLUMBIA HOUSE                  Unsecured          90.00           NA               NA            0.00       0.00
 COMCAST                         Unsecured         214.00           NA               NA            0.00       0.00
 COMED                           Unsecured      1,500.00            NA               NA            0.00       0.00
 CONSOLIDATED PATH CONSULTANT Unsecured             13.00           NA               NA            0.00       0.00
 DISH NETWORK                    Unsecured         200.00           NA               NA            0.00       0.00
 DISNEY MOVIE CLUB               Unsecured          47.00           NA               NA            0.00       0.00
 AMERICAN FAMILY INSURANCE       Unsecured         241.00           NA               NA            0.00       0.00
 AMERICASH LOANS                 Unsecured         300.00           NA               NA            0.00       0.00
 AVON PRODUCTS                   Unsecured         200.00           NA               NA            0.00       0.00
 BANK OF AMERICA                 Unsecured         200.00           NA               NA            0.00       0.00
 CHASE BANK                      Unsecured         200.00           NA               NA            0.00       0.00
 CHECK N GO                      Unsecured         500.00           NA               NA            0.00       0.00
 CITY OF BERWYN                  Unsecured         200.00           NA               NA            0.00       0.00
 VILLAGE OF GURNEE               Unsecured         200.00           NA               NA            0.00       0.00
 VISTA MEDICAL CENTER EAST       Unsecured      1,424.00            NA               NA            0.00       0.00
 VISTA MEDICAL CENTER EAST       Unsecured      1,608.00            NA               NA            0.00       0.00
 WARREN NEWPORT PUBLIC LIBRAR Unsecured             65.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-46037      Doc 30         Filed 10/05/18    Entered 10/05/18 11:48:01                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
 MIDWAY EMERGENCY PHYSICIANS      Unsecured         505.00           NA           NA             0.00        0.00
 NORTHWESTERN LAKE FOREST HOS     Unsecured         760.00           NA           NA             0.00        0.00
 OASIS RIDGE                      Unsecured      1,000.00            NA           NA             0.00        0.00
 ST MARY & ELIZABETH MEDICAL CE   Unsecured         500.00           NA           NA             0.00        0.00
 SCHOLASTIC                       Unsecured          35.00           NA           NA             0.00        0.00
 SUNRISE HOSPITAL                 Unsecured         100.00           NA           NA             0.00        0.00
 T MOBILE                         Unsecured      1,000.00            NA           NA             0.00        0.00
 TERMINIX                         Unsecured         188.00           NA           NA             0.00        0.00
 KIRBY COMPANY                    Unsecured      2,000.00            NA           NA             0.00        0.00
 SHAW LAW LTD                     Unsecured      2,000.00       3,222.00     3,222.00         407.50         0.00
 SPRINT CORP                      Unsecured      1,000.00       1,022.69     1,022.69         129.35         0.00
 UNITED STUDENT AID FUNDS         Unsecured     14,566.00     15,012.56     15,012.56       1,898.72         0.00
 VW CREDIT INC                    Unsecured     17,026.00     15,288.68     15,288.68       1,933.64         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00               $0.00
       Mortgage Arrearage                                      $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
       All Other Secured                                       $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $56,065.83           $7,090.95                  $0.00


 Disbursements:

        Expenses of Administration                              $3,409.05
        Disbursements to Creditors                              $7,090.95

 TOTAL DISBURSEMENTS :                                                                         $10,500.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-46037        Doc 30      Filed 10/05/18     Entered 10/05/18 11:48:01            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/04/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
